Citation Nr: 0105890	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in an amount calculated as 
$5,344.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had verified active military service from January 
1955 to January 1958, and from September 1961 to June 1962.  
He apparently had additional active service that has not been 
verified.  He died in January 1976.  The appellant is his 
widow.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  An overpayment was created in this case when the 
appellant received improved death pension benefits at a rate 
to which she was not entitled based on receipt of Social 
Security benefits.

2.  There is no indication that the overpayment was due to 
the appellant's fraud, misrepresentation or bad faith.

3.  The appellant was at fault in the creation of the 
overpayment, it would appear that failure to make restitution 
would result in unfair gain to her, and there is no 
indication that she changed her position to her detriment in 
reliance on the additional benefits received.  

4.  It would cause undue hardship to the appellant to collect 
the overpayment as her expenses exceed her limited income, 
and, to that extent, defeat the purpose for which the 
benefits were intended.

CONCLUSIONS OF LAW


1.  Waiver of recovery of the overpayment is not statutorily 
precluded.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.963(a) (2000). 

2.  Recovery of the overpayment of VA improved death pension 
benefits, in an amount calculated as $5,334, would be against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant has not 
disputed the validity of the debt at issue in this case, but 
merely requests a waiver of the debt.  In the absence of a 
challenge to the validity of the debt, or in the absence of 
prima facie evidence that the debt was improperly created, 
the validity of the debt need not be examined further.  See 
Shaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The appellant, who is the surviving spouse of the veteran, 
applied for entitlement to Section 306 death pension benefits 
in February 1976.  She reported at that time that her only 
income was from Social Security.  She was subsequently 
awarded Section 306 death pension benefits effective in 
January 1976 in an amount based on her receipt of $865 annual 
income from that source.

In November 1983, the appellant elected to receive improved 
death pension benefits.  She reported that she had no income.  
Improved death pension benefits were awarded based on her 
having no income.  She was advised in a letter sent at that 
time that she should notify the VA immediately if there was 
any change in her income or net worth.  From 1986 through 
1994, the appellant filed annual eligibility verification 
reports indicating that she received no income.  It was then 
discovered that she had worked for a period of time in 1991 
and earned $536.  She was charged with an overpayment on that 
basis.

In May 1999 the RO discovered, based on a statement from the 
appellant dated in February 1999, that she had been receiving 
Social Security benefits since April 1998.  Her award of 
improved pension benefits was reduced to reflect that change 
in her income, effective May 1, 1998, and an overpayment was 
established.  

In a financial status report dated in June 1999, the 
appellant reported monthly income of $413 from Social 
Security.  She reported monthly expenses totaling $490 
consisting of: $150 for housing, $150 for food, $50 for heat 
and utilities, $30 for car insurance, $25 for life insurance, 
$35 for medical insurance and $50 for payments on a credit 
card debt.

In her notice of disagreement dated in August 1999 the 
appellant stated that she did not know that Social Security 
benefits had to be reported as income.

Recovery of an overpayment of VA benefits shall be waived if 
such recovery would be against equity and good conscience, if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person claiming the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a) 
(2000).  The Board does not find an indication of fraud, 
misrepresentation or bad faith on the part of the appellant 
in this case; hence, a waiver of recovery of the debt is not 
statutorily precluded.  The question remains, then, as to 
whether the criteria for waiver of the overpayment are met.

 In determining whether collection of the indebtedness would 
be against equity and good conscience, several factors are 
considered.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.965(a) (2000).  These include fault of the debtor and 
balancing of faults, whether recovery would result in undue 
hardship on the appellant, whether recovery would defeat the 
purpose for which the benefits were intended, whether failure 
to make restitution would result in unfair gain to the 
appellant and whether the appellant changed her position to 
her detriment in reliance on the VA benefits.

The appellant had been advised of her obligation to report 
changes in her income to the VA.  She had completed several 
eligibility verification reports over the years in which she 
reported (correctly at that time) that she received no Social 
Security benefits.  The fact that she was asked year after 
year to report the amount of her Social Security benefits on 
those eligibility verification reports should have put her on 
notice that Social Security benefits did, indeed, count as 
income which should be reported.  Accordingly, the Board 
finds that the appellant was at fault in the creation of the 
overpayment in failing to promptly report her receipt of 
Social Security benefits.  There was no fault on the part of 
the VA in establishing the overpayment, since the VA reduced 
the appellant's payments promptly after learning of her 
additional income.

The appellant clearly received improved death pension 
benefits to which she was not entitled; thus, it would appear 
that failure to make restitution would result in unfair gain 
to the appellant.  There also is no indication that the 
appellant changed her position to her detriment in reliance 
on the VA benefits.  The Board notes, however, that the money 
the appellant received in excess of the amount to which she 
was entitled presumably was used by the appellant to provide 
basic necessities, since she is living at a substance level.  
Hence, withholding of future benefits to recoup the amount of 
the overpayment would cause financial hardship and, to that 
extent, defeat the purpose for which the benefits were 
intended.

A review of the appellant's reported expenses indicates that 
she lives very frugally.  Her financial information reflects 
that her monthly expenses include $150 for housing, $150 for 
food, $50 for heat and utilities, $30 for car insurance, $25 
for life insurance, $35 for medical insurance and $50 for 
payments on a credit card debt.   Her expenses exceed her 
income by $77 per month.  As she has no savings, she does not 
have the means to repay the debt other than having future 
improved pension benefits withheld.  Doing so would clearly 
cause financial hardship to her, since the shortfall in her 
monthly income is approximately the amount of VA benefits to 
which she would otherwise be entitled.  Indeed, recovery of 
the overpayment in this case would affect the appellant's 
ability to maintain the basis necessities of life.  The Board 
thus finds that, in weighing all of the elements of equity 
and good conscience, the element of financial hardship that 
would be caused by recoupment of the debt outweighs the 
elements that are not in the appellant's favor in this 
particular case.

Under these circumstances, the Board concludes that a 
recovery of the overpayment of death pension benefits in this 
case would be against equity and good conscience.  Hence, the 
criteria for waiver of recovery of the overpayment are met.


ORDER

Waiver of recovery of an overpayment of death pension 
benefits, in an amount calculated as $5,334.00, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

